DETAILED ACTION
This Final action is responsive to communications: 02/02/2022.
With this Amendment dated 02/02/2022, claims 1-5, 8-12, and 14-19 are pending, of which claims 1, 8, and 4 are independent in form. Claims 6, 7, 13, and 20 are canceled herein. Claims 1, 5, 8, and 14 are amended herein. No new claims have been added.
Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Spec Objections
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of claims 1, 2, 5, 7, 8, 9, 10, 14, 16, 17.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o). 
Claims 1, 14 recite “…a power circuit configured to send a plurality of power pulses to a volatile Memory…” and claim 8 recites “…powering a volatile memory by sending a plurality of power pulses to the volatile memory..” which appears to be a specific mechanism and condition for delivering power or, powering volatile memory. However, there is not adequate support for the claimed subject matter in the spec and the spec is objected to. Spec does not describes “power circuit” and “volatile memory” structure and does not provide sufficient details (e.g. connections) that is used to carry out power delivery and power pulse delivery to the volatile memory. It is not clear what circuitry inside “power circuit” producing power pulse and how it is producing such in accordance with timing signals. Correction is required
Claims 1, 2, 7, 8, 9, 10, 14, 16, 17 recite “remanence time” which appears to be a calculated data retention time based on mean or average (or other calculation) retention time per cell or array. However, there is not adequate description, support for the claimed subject matter in the spec and the spec is objected to. Spec does not describe how it is calculated or simulated (array based on row based or single cell based) and  how it is utilized in correlation with pulse frequency. Even though page 4 briefly talks about temperature and its impact on remanence time, it does not talk about other variables (e.g. process, voltage variation) that can impact remanence time and its calculations. Correction is required.
Claim 5 recites “…power circuit is configured to adjust the duration between consecutive pulses based on a signal from a processor..” there is not adequate description, support for the claimed subject matter in the spec and the spec is objected to. Spec does not describe e.g. how a temperature variation or, voltage variation triggers the signal that adjust the duration between consecutive pulses. Even though page 4 briefly talks about temperature and its impact on remanence time, it doers not correlate the processor’s role in this context.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 14 recite “…a power circuit configured to send a plurality of power pulses to a volatile Memory…” and claim 8 recites “…powering a volatile memory by sending a plurality of power pulses to the volatile memory…” which does not have adequate support in the disclosure and claims are rejected for lack of adequate written description. See details in Spec objection section.
8b.	Claims 1-2, 8-10, 14, 16-17 recite “remanence time” which does not have adequate support in the disclosure and claims are rejected for lack of adequate written description. See details in Spec objection section.
8c.	Claim 5 recites “…power circuit is configured to adjust the duration between consecutive pulses based on a signal from a processor..” which does not have adequate support in the disclosure and claims are rejected for lack of adequate written description. See details in Spec objection section.
Claim limitation(s) uses a generic circuitry and concepts to perform  functions without reciting sufficient structure, circuitry, memory device hooks to perform the recited functions. Claims recite functions that have no limits and covers every conceivable means for achieving the stated functions. Specification does not appear to set forth circuitry and hooks for the recited functions in the limitations of claims. Circuitry are described in general conceptual manner and does not disclosure hardware details. The spec also lacks to describe sufficient “hooks” in the memory device or, sufficient peripheral circuitry or sufficient controller inner components that works in conjunction with the control circuitry to perform the specific functions.
All dependent claims inclusive of claims 1-20 are rejected under this category.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	Claims 1, 8-9, 14-15, 16 recite the term "volatile memory" which is unclear in context of the apparatus configuration and claim language; the term is inconsistent with the disclosure and  specification does not provide a standard for ascertaining "volatile memory" and its structure being utilized with the power pulses. Thus the term is which is a vague, unclear term in context of the claim language and renders these claims indefinite. Because it is not clear if it is referring to a single memory cell or an array of memory cells (with multiple rows/ columns) or a memory device/ module – all of which can be subject to remanence time in different ways. The term " volatile memory" and its associated structure, connections (as applicable for calculating for  remanence time) are not defined by the claim, the specification does not provide a standard for ascertaining "volatile memory" and its structure. It is not clear how the volatile memory is connected to the POWER MGT circuit (e.g. via power bus or bitline or word line or power node per cell or power node  per device) and how the pulses are being delivered to the volatile memory. One of ordinary skill in the art would not be reasonably apprised of the scope 
All dependent claims inclusive of claims 1-20 are rejected under this category.

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, language, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
15.	Claims 1, 3, 5, 7-9, 11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Cha (US 5495452 A) in view of Kilbourne et al. (US 7,139,937 B1).
Regarding independent claim 1, Cha teaches a device (col. 1, lines 5-10: “semiconductor memory device”) comprising: 
a volatile memory which, in operation, stores data (col. 1, lines 10-16: DRAM requiring refresh), 
a remanence time (data retention time of DRAM cell, see Table3, col. 9, lines 36-44) of the volatile memory being a time during which the data are kept in the memory after a supply of power to the volatile memory is stopped (Table3, col. 9, lines 36-44: self-refresh pulses are applied); 
(semiconductor memory device employed in a memory system requires processor or, processing component with temperature and voltage detecting circuit); and
a power circuit (Fig. 1 “period control circuit for a self-refresh operation”) which, in operation, sends a plurality of power pulses (Fig. 7: phi_Rd,  col. 2, lines 35-40: “self-refresh master clock”) to a volatile memory (col. 1, lines 11-19: DRAM), consecutive pulses of the plurality of power pulses (Fig. 7: phi_Rds) being separated (Table 3, col. 9, lines 36-44, Fig. 7: t3-t4: 327.7 msec after normalization) that is shorter than the remanence time (Table3, col. 9, lines 36-44: “data retention time 340 msec of the memory cells") of said volatile memory,
wherein the power circuit (Fig. 1), 
Cha is silent with respect to a processor and the power circuit interrupting the supply of power to the volatile memory in response to signal from the processor indicating a malfunction of the processor.
Kilbourne teaches - 
 	 a processor (Fig. 1: 22 CPU); and
wherein the power circuit (Cha Fig. 2: 70, 60, 56), in operation, interrupts the supply of power (supply of power is broad and inclusive of main internal power supply, aux power supply, refresh pulses) to the volatile memory in response to a first signal from the processor indicating a malfunction of the processor (col. 2, lines 50-67 and col. 3, lines 1-6: in response to malfunction e.g. power interruption, volatile memory is placed in low power aux power mode).
Cha and Kilbourne is in the analogous filed of Art. Similar to Cha, Kilbourne teaches device (Fig. 1: 20 “computer system”, see also Fig. 2-Fig. 10 for illustrated components and functionality) comprising:  a volatile memory (Fig. 2: 50 DRAM or, Fig. 1: 26) which, in operation, stores data (e.g. data stored in main memory or DRAM),  a remanence time (Cha col. 9, lines 36-44: data retention time of DRAM cell) of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kilbourne into the teachings of Cha such that malfunction signal based operation mode can be employed in the apparatus for “…improving data security and reliability..” (Kilbourne col. 1, lines 20-38).
Regarding claim 2, Cha and Kilbourne teach the power circuit according to claim 1. Cha teaches wherein said duration is between 55 and 75% of the remanence time (Cha: calculated from Table 3: 92%-96%. See MPEP 2144.05 I).
Cha discloses the claimed invention except for the range of duration. It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Cha and Kilbourne teach the power circuit according to claim 1. Cha teaches wherein the pulses are periodic (Fig. 7: phi_Rd pulses are periodic).
Regarding claim 5, Cha and Kilbourne teach the power circuit according to claim 1. Cha teaches wherein the duration separating the  consecutive pulses is based on a second signal (Fig. 1: phi_Tdet, phi_Vdet signal) from the processor (col. 3, lines 40-55: processing component with temperature and voltage detecting circuit, Fig. 1 14) that is different from the first signal.
Regarding independent claim 8, Cha teaches a method (Method of temperature and voltage compensated self-refresh operation” using Fig. 1 apparatus and Fig. 7 functionality), comprising :
powering a volatile memory (powering during self-refresh operation of DRAM, see col. , lines 11-19) that stores data stores data by sending a plurality of power pulses to the volatile memory (Fig. 7: phi_Rd,  col. 2, lines 35-40: “self-refresh master clock”), 
a remanence time of the volatile memory being a time during which the data are kept in the memory after a supply of power to the volatile memory is stopped time (data retention time of DRAM cell, see Table3, col. 9, lines 36-44 and self-refresh pulses being applied), and
consecutive power pulses (Fig. 7: phi_Rds) of the plurality of power pulses being separated by a duration (Table 3, col. 9, lines 36-44, Fig. 7: t3-t4: 327.7 msec after normalization)  that is shorter than the remanence time (Table3, col. 9, lines 36-44: “data retention time 340 msec of the memory cells") of said volatile memory,

Cha is silent with respect to power circuit interrupting the supply of power to the volatile memory in response to signal from the processor indicating a malfunction of the processor.

receiving from a processor (Fig. 1: 22 CPU) a signal indicating a malfunction of the processor; and interrupting the supply of power (supply of power is broad and inclusive of main internal power supply, aux power supply, refresh pulses) to the volatile memory in response to the signal indicating the malfunction of the processor (col. 2, lines 50-67 and col. 3, lines 1-6: in response to malfunction e.g. power interruption, volatile memory is placed in low power aux power mode).
	Cha and Kilbourne is in the analogous filed of Art. Similar to Cha, Kilbourne teaches device (Fig. 1: 20 “computer system”, see also Fig. 2-Fig. 10 for illustrated components and functionality) comprising:  a volatile memory (Fig. 2: 50 DRAM or, Fig. 1: 26) which, in operation, stores data (e.g. data stored in main memory or DRAM),  a remanence time (Cha col. 9, lines 36-44: data retention time of DRAM cell) of the volatile memory being a time during which the data are kept in the memory after a supply of power to the volatile memory is stopped (self-refresh pulses are applied). Thus Kilbourne’s circuitry/ system, functionality, architecture  can be integrated into Cha’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kilbourne into the teachings of Cha such that malfunction signal based operation mode can be employed in the method and apparatus for “…improving data security and reliability..” (Kilbourne col. 1, lines 20-38).
Regarding claim 9, Cha and Kilbourne teach the method according to claim 8. Cha teaches wherein a memory of the processor stores the remanence time of the volatile memory, and the processor controls the duration between the consecutive (see Table 3 : different stored retention time and decisions based on retention time).
Regarding claim 10, Cha and Kilbourne teach the method according to claim 8, wherein said duration is between 55 and 75% of the remanence time.
(See claim 2 rejection analysis)
Regarding claim 11, Cha teaches the method according to claim 8, wherein the pulses are periodic.
(See claim 3 rejection analysis)
Regarding independent claim 14, Cha teaches a device (Fig. 1 circuit) comprising: 
(semiconductor memory device employed in a memory system requires processor or, processing component with temperature and voltage detecting circuit); 
a volatile memory (col. 1, lines 11-19: DRAM) which, in operation, stores data, a remanence time of the volatile memory being a time during which the data are kept in the memory after a supply of power to the volatile memory is stopped; and 
a circuit (Fig. 1: 12, 16, 18, 20) which, in operation, sends a plurality of power pulses to the volatile memory (Fig. 7: phi_Rd,  col. 2, lines 35-40: “self-refresh master clock”), 
consecutive pulses of the plurality of power pulses (Fig. 7: phi_Rds) being separated by a duration (Table 3, col. 9, lines 36-44, Fig. 7: t3-t4: 327.7 msec after normalization)  that is shorter than the remanence time (Table3, col. 9, lines 36-44: “data retention time 340 msec of the memory cells") of said volatile memory,

Cha is silent with respect to a processor and the power circuit interrupting the supply of power to the volatile memory in response to signal from the processor indicating a malfunction of the processor.
Kilbourne teaches - 
 	 a processor (Fig. 1: 22 CPU); and
wherein the power circuit (Cha Fig. 2: 70, 60, 56), in operation, interrupts the supply of power (supply of power is broad and inclusive of main internal power supply, aux power supply, refresh pulses) to the volatile memory in response to a first signal from the processor indicating a malfunction of the processor (col. 2, lines 50-67 and col. 3, lines 1-6: in response to malfunction e.g. power interruption, volatile memory is placed in low power aux power mode).
Cha and Kilbourne is in the analogous filed of Art. Similar to Cha, Kilbourne teaches device (Fig. 1: 20 “computer system”, see also Fig. 2-Fig. 10 for illustrated components and functionality) comprising:  a volatile memory (Fig. 2: 50 DRAM or, Fig. 1: 26) which, in operation, stores data (e.g. data stored in main memory or DRAM),  a remanence time (Cha col. 9, lines 36-44: data retention time of DRAM cell) of the volatile memory being a time during which the data are kept in the memory after a supply of power to the volatile memory is stopped (self-refresh pulses are applied). Thus Kilbourne’s circuitry/ system, functionality, architecture  can be integrated into Cha’s apparatus.

Regarding claim 15, Cha and Kilbourne teach the device according to claim 14. Cha teaches wherein the volatile memory is a dynamic volatile memory (col. 1, lines 11-19: DRAM).
Regarding claim 16, Cha and Kilbourne teach the device according to claim 14. Cha teaches wherein the processor includes a memory that stores the remanence time of the volatile memory (see Table 3. Holding of Table 3 retention data requires memory or, register ), and 
the processor controls the duration between the consecutive power pulses based on the stored remanence time (Table 3 in context of col. 7, line 43-66 and col. 8, lines 1-60).
Regarding claim 17, Cha and Kilbourne teach the device according to claim 14, wherein said duration is between 55 and 75% of the remanence time.
(See claim 2 rejection analysis)
Regarding claim 18, Cha and Kilbourne teach the device according to claim 14, wherein the pulses are periodic.
(see claim 3 rejection analysis)

	Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 5495452 A) and Kilbourne et al. (US 7,139,937 B1),  in further view of Mullarkey (US 2001/0036117 A1).
Regarding claim 4, Cha and Kilbourne teach the power circuit according to claim 1. They are silent with respect to remaining provisions of this claim. Cha teaches using pulses with duration but silent with respect to remaining provisions of this claim.
Mullarkey teaches wherein the pulses have a duration of approximately 100 nanoseconds (see claim 8: 80 nanoseconds pulse used for self-refresh operation. The limitation approximately encompasses a range and thus it is obvious. See MPEP 2144.05 I).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mullarkey into the teachings of Cha and Kilbourne such that different refresh scheme can be employed to reduce power consumption (Mullarkey para [0001]).
Regarding claim 12, Cha, Kilbourne, and Mullarkey teach the method according to claim 8, wherein the pulses have a duration of approximately 100 nanoseconds.
(See claim 4 rejection analysis)
Regarding claim 19, Cha, Kilbourne, and Mullarkey teach the device according to claim 14, wherein the pulses have a duration of approximately 100 nanoseconds.
(See claim 4 rejection analysis)

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive and previous rejections/ prior arts are maintained. See new formulated rejection using existing references.
A. Applicant’s arguments regarding specification objection (see 02/02/22  Remarks, pages 6-7) are not persuasive since applicant has not provided sufficient reasons and the objection is maintained. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  Although the applicant does not have to describe exactly the subject matter claimed, the description must clearly allow persons skilled in the art to recognize that the applicant(s) invented what is claimed.  See: In re Gosteli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989); MPEP §2163.02. Further, The Written Description Requirement is satisfied by the disclosure of such descriptive means as Formulas, Words, Structures Figures, Diagrams.
B. Applicant’s arguments regarding 112(a)  (see 02/02/22 Remarks, page 8) are not persuasive since applicant has not provided sufficient reasons and the rejection is maintained. Written Description Requirement is an inquiry/analysis of whether the applicant was in possession of the invention he/she seeks to patent.  See: MPEP §2163 and  ensures that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed. Spec must be descriptive enough and “…a 
1. Applicant argues that 35 USC 103 rejection of claim 1 over Cha and Kilbourne would not be proper because Kilbourne does not teach (previous claim 6 limitations) power circuit is configured to interrupt supply of power to the volatile memory in response to a signal indicating a malfunction of the processor.
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons. Applicant has not considered the prior art in its entirety. See new formulated rejection. . In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  
2. Applicant argues that 35 USC 103 rejection of claim 1 over Cha and Kilbourne would not be proper because “… Kilbourne do not mention a processor, much less a signal indicating a malfunction of a processor. Nothing has been found, or pointed to, in Kilbourne which teaches that the DRAM or the circuitry external to the DRAM responds 
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons. Applicant has not considered the prior art in its entirety. See new formulated rejection and element-to-element matching in the rejection. 

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
KO (US 9,412,434 B1): Fig. 1-Fig. 6 disclosure applicable for all claims.
Pyeon (US 7,286,377 B1): Fig. 1A-Fig. 18 disclosure applicable for all claims.
Oh (US 2007 /0097677 A1): Fig. 1-Fig. 6 disclosure applicable for all claims.
Based on French Office Search Report and Rejection FA 867364, FR 1903748, Han 14, 2020 (RAPPORT DE RECHERCHE, PRELIMINAIRE), following 35 USC type obviousness rejection can be imposed at least Claims 1, 8, 14
EP 0 715 311 A2 (HITACHI Maxwell) 
Sugawara (US 5,430,681 A).
	See Fig. 14B, column 21-column 22. Analysis not shown
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825